FILED

MAR -9 2020
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

 

JOANNE E. JACKSON,
Plaintiff,
Vv. ) Civil Action No. 20-0581 (UNA)
UNITED STATES GOVERNMENT, ef al.,
Defendants.
)
MEMORANDUM OPINION

 

This matter is before the Court on review of this pro se plaintiff's application to proceed

in forma pauperis and her civil complaint.

The Court has reviewed the plaintiff's complaint, keeping in mind that complaints filed
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must
comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown vy. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
It appears that the plaintiff involuntarily has been hospitalized for mental health treatment
where she was forced to take medications which caused severe side effects. It does not appear
that the plaintiff is in custody or is hospitalized at this time, and she asked to be “released from
outpatient commitment.” Compl. at 2. The few allegations of her complaint do not state a basis
for this Court’s subject matter jurisdiction or indicate whether or how the named defendants have
caused the plaintiff harm. As drafted, this complaint fails to meet Rule 8(a)’s minimal pleading

standard.

The Court will grant the plaintiff's application to proceed in forma pauperis and will
dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.

 

 

DATE: March { QO 2020

TREVOR N. McFADDEN
United States District Judge